Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 1 of 36          PageID #: 1095




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

   DAVID JOHN, M.D., INC.,                      Case No. 20-cv-00049-DKW-RT

                Plaintiff,                      ORDER DENYING
                                                DEFENDANT’S MOTION TO
         vs.                                    DISMISS FOR LACK OF
                                                PERSONAL JURISDICTION AND
   ROBERT A. POLISKY,                           IMPROPER VENUE

                Defendants.


        This case presents the question of whether personal jurisdiction exists over a

  nonresident attorney licensed in another jurisdiction when he has allegedly conspired

  with forum residents to fabricate a contract so as to impose myriad obligations on a

  corporation that is a purported client in the forum state. Because the intentional,

  tortious conduct alleged was “purposefully directed” at Hawaii and allegedly caused

  substantial harm in Hawaii, this Court has specific personal jurisdiction over

  Defendant Robert A. Polisky. Accordingly, Polisky’s motion to dismiss for lack of

  personal jurisdiction and improper venue, Dkt. No. 6, is DENIED.

                  FACTUAL & PROCEDURAL BACKGROUND

        A.     The Parties

        Plaintiff David John, M.D., Inc. (DJI) is a Hawaii corporation and, at all

  relevant times, was engaged in business in Hawaii. The President of DJI is David

  John, M.D. Dkt. No. 1-2, ¶ 1; Dkt. No. 21-2, ¶ 1.
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 2 of 36          PageID #: 1096




        Between 2014 and most of 2016, Dr. John was a resident of Hawaii serving

  as an associate clinical professor at the University of Hawaii Medical School and

  operating a medical practice in Honolulu, Hawaii. See Dkt. No. 21-2, ¶¶ 2–3, 30;

  Dkt. No. 1-2, ¶¶ 37–38. Dr. John is currently a clinical associate professor at the

  University of Missouri-Kansas City, Dkt. No. 6-7, and DJI’s registered mailing

  address is now in Kansas City, Missouri, Dkt. No. 6-6. See Dkt. No. 6-4, ¶¶ 18–19.

        Defendant Robert A. Polisky is a solo-practicing attorney “domiciled in

  California.” Dkt. No. 1, ¶ 3; Dkt. No. 6-4, ¶ 1; Dkt. No. 1-2, ¶ 2. Polisky is not

  licensed to practice law in Hawaii; he does “not have any active clients” in Hawaii;

  he “has never taken any act to solicit” business in Hawaii; he has “never advertised”

  or “marketed” legal services in Hawaii; he does “not have any offices, employees,

  residences, facilities, mailing addresses, telephone listings, or bank accounts” in

  Hawaii; and he has “never owned or leased property” in Hawaii. Dkt. No. 6-4, ¶¶ 4,

  10–11, 13.

        B.     Polisky Provided Legal Services and Allegedly Fabricated a
               Counterfeit LLC Agreement While in California

        In 2015, Dr. Heath Chung and Dr. Deryll Ambrocio approached Dr. John and

  proposed the idea of forming a five-member medical group: Oahu Medical Group,

  LLC (the “Oahu Group”). Dkt. No. 21-2 at ¶ 4; Dkt. No. 1-2, ¶¶ 5, 15. The plan

  was to organize the Oahu Group under the laws of Hawaii and provide medical

  services solely within Hawaii. Dkt. No. 1-2, ¶ 7. The five prospective members,
                                          -2-
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 3 of 36           PageID #: 1097




  including DJI, were all Hawaii entities with their principal place of business in

  Hawaii. See Dkt. No. 21-12 at 2; Dkt. No. 1-2, ¶ 6.

        Tanya Florin, the wife of Dr. Chung, knew of an attorney (Polisky) who had

  set up similar practices for Hawaii physicians. Dkt. No. 21-2, ¶ 5. It is uncontested

  that on March 31, 2015, Florin sent an e-mail to Polisky requesting his services in

  establishing the Oahu Group, and in particular, Polisky’s counsel regarding the

  federal Physician Self-Referral law (Stark Law). Dkt. No. 21-3 at 2; Dkt. No. 21-2,

  ¶ 6; Dkt. No. 6-4, ¶ 4; Dkt. No. 1-2, ¶ 17. On April 6, 2015, Florin executed Polisky’s

  retainer letter and Terms of Engagement. Dkt. No. 6-5; Dkt. No. 6-4, ¶ 5. In bold

  lettering, the Terms of Engagement stated: “Individuals or entities that are related to

  or affiliated with you, such as partners, officers, directors, stockholders, and parent

  companies, are not clients, unless we otherwise agree in writing.” Dkt. No. 6-5 at 3.

        In assisting with the formation of the Oahu Group, Polisky performed various

  legal services from his office in California, including preparing a draft LLC

  Agreement; allegedly fabricating and back-dating a “counterfeit” LLC Agreement;

  negotiating and revising the terms of a sublease for the medical clinic; preparing the

  required filings for the State of Hawaii; advising the individual members regarding

  the details of the LLC partnership; and engaging in multiple written and oral

  communications with Dr. John regarding the startup of the Oahu Group. See Dkt.

  No. 1-2, ¶¶ 8–9, 39–47; see also Dkt. No. 6-4, ¶¶ 15–17; Dkt. No. 21-12 at 2. Polisky

                                           -3-
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 4 of 36           PageID #: 1098




  did not travel to Hawaii in the course of providing legal services to the Oahu Group.

  Dkt. No. 6-4, ¶ 8.

               1.      The Legal Services Provided by Polisky

        On April 27, 2015, Polisky sent a 12-page memorandum to Florin, Dkt. No.

  21-19, in which Polisky explained various legal issues involved with forming the

  Oahu Group. Dkt. No. 6-4, ¶ 14; Dkt. No. 21-2, ¶ 7; Dkt. No. 1-2, ¶ 19. As the

  Oahu Group members contemplated subleasing an office space, on June 22, 2015,

  Polisky provided legal advice in an e-mail to the five prospective members and

  copied Florin as a recipient. Dkt. No. 21-5; Dkt. No. 21-2, ¶ 8. Dr. John responded

  to the group e-mail that he was willing to sign the sublease but “may well wish to

  retire . . . within the next 7 years” and, thus, requested “reassurance” that, upon six

  months’ notice, “any of us can be released from the lease.” Dkt. No. 21-7; Dkt. No.

  21-2, ¶ 12. To address Dr. John’s concern, Polisky replied to the group e-mail,

  “Your ability to get out of the sublease is addressed in the following language,” and

  Polisky quoted the relevant paragraph of the sublease. Dkt. No. 21-8 at 1. Dr. John,

  on behalf of DJI, then signed the sublease for the Oahu Group’s office space. Dkt.

  No. 21-2, ¶ 14. Around this time, Polisky also allegedly advised Dr. John regarding

  DJI breaking its then-existing office space lease, which was necessary before DJI

  could enter into a new partnership and lease. Dkt. No. 21-2, ¶ 21. According to Dr.




                                           -4-
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 5 of 36          PageID #: 1099




  John, he did not know that Polisky was not licensed to practice law in Hawaii. Dkt.

  No. 21-2, ¶ 32.

        In August 2015, Polisky filled out the form entitled, “Articles of Organization

  for Limited Liability Company,” Dkt. No. 21-10; Dkt. No. 21-2, ¶ 16, a task Polisky

  claims “took less than fifteen minutes to complete.” Dkt. No. 6-4, ¶ 16. It is

  undisputed that Dr. John signed the form as the organizer, and Dr. John filed the

  form with the Hawaii Department of Commerce and Consumer Affairs. Dkt. No.

  21-2, ¶ 16; Dkt. No. 21-10; Dkt. No. 1-2, ¶ 32; Dkt. No. 6-4, ¶ 17. On August 9,

  2015, Polisky sent an e-mail to the Oahu Group members, which states inter alia,

  “[a]ttached for your review is a draft LLC Agreement” and a “draft Resignation of

  Organizer,” Dkt. No. 21-9. See also Dkt. No. 21-2, ¶ 15. On September 1, 2015,

  the Oahu Group opened for business, allegedly without an executed LLC

  Agreement. Dkt. No. 1-2, ¶ 34.

              2.     The “Counterfeit” LLC Agreement

        In July 2016, Dr. John was offered a teaching position at the University of

  Missouri Medical School and accordingly notified the other members of the Oahu

  Group that he would be withdrawing from the partnership arrangement within six

  months. Id. at ¶¶ 37–38. At this point, the LLC Agreement still had not been

  finalized or executed. See id. at ¶¶ 34–37. In fact, on August 3, 2016, Dr. Chung

  sent an e-mail to Polisky stating, “We are looking for the signed copies of the LLC

                                          -5-
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 6 of 36         PageID #: 1100




  agreement and now we think that not all of us signed it, the most important one,

  David [Dr. John], who is leaving, we don’t think signed or turned it in. We will be

  checking at the office.” Dkt. No. 21-11. Sometime thereafter, Polisky asked Dr.

  Chung for “signature pages,” Dkt. No. 21-20 at 96–97, and on August 6, 2016, Dr.

  Chung stated in an e-mail to Polisky, “Here are the scanned signature pages.” Id. at

  98, 100, 127–28; Dkt. No. 1-2, ¶ 41.

        On August 14, 2016, Polisky copied Florin on an e-mail he sent to all the Oahu

  Group members, except for Dr. John. Dkt. No. 21-24. In the e-mail, Polisky stated,

  in relevant part:

        Attached is an executed copy of the LLC Agreement for [the Oahu
        Group], which includes an execution version header and dates inserted
        in the blank spaces and is based on the attached word version from
        August 9, 2015. Please forward the initial time block schedule to me
        so that I can add that to the executed copy.

  Dkt. No. 21-24 at 1 (emphasis added). Polisky then provided several bullet points

  of information, including inter alia, that:

           DJI cannot withdraw from the Oahu Group, and, should this occur, DJI
            would be liable to the Oahu Group and its members for damages;

           DJI is obligated to pay for proportionate expenses based on the time block
            schedule; and

           If DJI and Dr. John wish to be released from the sublease and guaranty,
            respectively, it is “his responsibility, not yours” to find a replacement.

  See id. at 2. Polisky concluded by noting, “The above bullets should provide you

  sufficient leverage for David [Dr. John] to work cooperatively with all of you to
                                            -6-
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 7 of 36            PageID #: 1101




  ensure that he either continues paying a proportionate amount for [the Oahu

  Group]’s expenses or that he finds a replacement physician to do so.” Id.

        At 1:59 AM, on August 16, 2016, Dr. Chung sent an e-mail to Polisky (again,

  copying all the members except Dr. John). In the e-mail, Dr. Chung wrote, “Please

  find attached the [sic] block schedule for our office.” Dkt. No. 21-14 at 1. Dr. Chung

  continued:

        We’re hoping to meet with David [Dr. John] sometime in the near
        future/later this week to bring up some of the points that you listed . . .
        We are hoping that this will be a cordial discussion as we were all aware
        of the risks we were taking as a group to form this company as well as
        the obligations we would have to each other. I believe that he may have
        forgotten some of these things we discussed and do not suspect that he
        is doing this out of malice. During this discussion, we will present
        David with a copy of our executed “physician agreement.” As you can
        imagine, we are all new to this situation and would like to avoid any
        pitfalls. We would like to present this in a clear, yet nonthreatening
        manner. Would you advise that we present him with a summary of his
        obligations in order to clarify some of these points?

  Dkt. No. 21-14 at 1–2. A few hours later, Polisky responded, “Attached is an

  executed copy of the LLC Agreement, which incorporates the schedule into Section

  15.1 . . . I modified the bottom margin to make the schedule fit on 1 page. I

  recommend that you present David with a summary of his obligations. Please let

  me know if you need me to prepare that.” Dkt. No. 21-15 at 1. The “executed” LLC

  Agreement is dated August 11, 2015, and purports to have been contemporaneously

  signed by Dr. John and the other Oahu Group members. Dkt. No. 21-15 at 3, 26–

  30.
                                           -7-
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 8 of 36         PageID #: 1102




        Dr. John alleges, however, that Polisky prepared and back-dated this

  “counterfeit” or “execution copy” of the LLC Agreement by adding various terms

  into the August 9, 2015 draft LLC Agreement and affixing Dr. John’s signature page

  from another document, all without Dr. John’s knowledge or consent. Dkt. No. 21-

  2, ¶¶ 24–26, 45; Dkt. No. 1-2, ¶¶ 41–47, 75.

        Later that day (August 16, 2016), Polisky sent the four other Oahu Group

  members the following message via e-mail: “In thinking about this further, I

  represent Tanya [Florin] rather than any physician, [the Oahu Group], or any of [the

  Oahu Group]’s members.” Dkt. No. 21-24 at 7. Less than one hour later, Polisky

  added, “I represent [the Oahu Group], not any of you individually. I am

  uncomfortable having the draft letter sent to David [Dr. John], and I should not

  interface with him on your behalf. I recommend that you work this out amicably

  with David. You can use the following bullet points without attributing them to me.”

  Dkt. No. 21-24 at 10.

        On August 18, 2016, the other members of the Oahu Group confronted Dr.

  John with the “execution copy” of the LLC Agreement and told him that he could

  not withdraw as a member of the Oahu Group and would be responsible for his share

  of overhead expenses through the year 2022. Dkt. No. 21-2; ¶ 27; Dkt. No. 1-2,

  ¶¶ 47, 51.




                                          -8-
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 9 of 36                 PageID #: 1103




         Throughout these events, Dr. John and DJI, as well as each of the other

  members of the Oahu Group, paid a pro rata share of Polisky’s invoices for the legal

  services he provided. Dkt. No. 21-2, ¶¶ 9–11, 29. As President of DJI, Dr. John’s

  understanding was that Polisky represented DJI as its attorney. Dkt. No. 21-2, ¶ 31;

  Dkt. No. 1-2, ¶¶ 57–60. Dr. Chung likewise testified that it was his “understanding

  that the five [members] were clients of Mr. Polisky.” Dkt. 21-20 at 36.

         C.     The State Court Lawsuit

         On November 17, 2016, the four other members of the Oahu Group sued DJI

  in Hawaii state court for breach of the LLC Agreement, claiming that DJI was

  required to pay its share of future operating costs (the “State Lawsuit”). Dkt. No.

  21-12, ¶¶ 69, 72; cf. Dkt. No. 1-2, ¶ 52. The dispute ended in a settlement and, on

  April 3, 2020, the court entered a stipulation to dismiss all claims and parties with

  prejudice.1 Dr. John alleges the entire lawsuit was based on the “counterfeit” LLC

  Agreement Polisky created. Dkt. No. 21-2, ¶ 28; Dkt. No. 1-2, ¶¶ 53, 72. Dr. John

  learned of this through the e-mails and documents produced during discovery. Dkt.

  No. 1-2, ¶ 56.




  1
   See Deryll U. Ambrocio, M.D., Inc., v. David John, M.D., Inc., No. 1CC-XX-XXXXXXX (Haw. 1st
  Cir. Apr. 3, 2020).
                                              -9-
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 10 of 36             PageID #:
                                   1104



       D.     Procedural History

       On January 3, 2020, DJI filed this lawsuit against Polisky in Hawaii state

 court, see Dkt. No. 1-2, alleging that Polisky conspired with the other Oahu Group

 members to fabricate a “counterfeit” LLC Agreement, which did not include a clause

 permitting DJI to withdraw from the Oahu Group on six months’ notice and formed

 the basis for the state court lawsuit against DJI. As a result, DJI incurred attorneys’

 fees and other damages in excess of $500,000. See Dkt. No. 1-2, ¶¶ 53, 70, 72, 75,

 80; Dkt. No. 21-2, ¶ 28.

       In the complaint, DJI asserts thirteen counts: (1) strict liability; (2) forgery;

 (3) fraud and breach of fiduciary duty; (4) intentional misrepresentation; (5)

 negligent misrepresentation; (6) unfair competition in violation of Haw. Rev. Stat.

 § 480-1 et seq.; (7) legal malpractice; (8) failure to warn; (9) liability based on

 Uyemura v. Wick, 551 P.2d 171, 176 (Haw. 1976); (10) “prima facie tort”; (11)

 punitive damages; (12) breach of contract; and (13) breach of the implied covenant

 of good faith and fair dealing. Id. at ¶¶ 80–93.

       On January 31, 2020, Polisky timely removed the case to federal court based

 upon diversity of citizenship under 28 U.S.C. § 1332. See Dkt. No. 1. Polisky now

 asks the Court to transfer this case to the Central District of California based upon

 lack of personal jurisdiction and improper venue. Dkt. No. 6. Polisky’s motion has

 been fully briefed by all concerned and is now ripe for resolution.

                                          - 10 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 11 of 36           PageID #:
                                   1105



                            STANDARD OF REVIEW

       “In opposing a defendant’s motion to dismiss for lack of personal jurisdiction,

 the plaintiff bears the burden of establishing that jurisdiction is proper.”

 CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011).

 “Where, as here, the defendant’s motion is based on written materials rather than an

 evidentiary hearing, ‘the plaintiff need only make a prima facie showing of

 jurisdictional facts to withstand the motion to dismiss.’” Id. (quoting Brayton

 Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1127 (9th Cir. 2010)).

        In evaluating the evidence, “uncontroverted allegations in [the] complaint

 must be taken as true, and conflicts between the facts contained in the parties’

 affidavits must be resolved in [the plaintiff]’s favor.” Brayton Purcell, 606 F.3d at

 1127 (quoting Rio Props., Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1019 (9th Cir.

 2002)). But when a complaint and an affidavit conflict, the “plaintiff cannot ‘simply

 rest on the bare allegations of its complaint,’” Mavrix Photo, Inc. v. Brand Techs.,

 Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (quoting Amba Mktg. Sys., Inc. v. Jobar

 Int’l, Inc., 551 F.2d 784, 787 (9th Cir. 1977)), because courts do “not assume the

 truth of allegations in a pleading which are contradicted by affidavit.” Id. (quoting

 Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1284 (9th Cir. 1977));

 CollegeSource, 653 F.3d at 1073.




                                         - 11 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 12 of 36             PageID #:
                                   1106



                                    DISCUSSION

       Polisky presents two principal issues in his motion. First, Polisky argues this

 Court lacks personal jurisdiction over him. Dkt. No. 6-1 at 6. Second, Polisky

 contends that this venue is improper, and the case should be transferred to the Central

 District of California pursuant to 28 U.S.C. Section 1404(a). Id. at 6, 21–23. As set

 forth below, both contentions are unavailing.

 I.    Personal Jurisdiction

       “Federal courts ordinarily follow state law in determining the bounds of their

 jurisdiction over persons.” See, e.g., Daimler AG v. Bauman, 571 U.S. 117, 125

 (2014) (citing Fed.R.Civ.P. 4(k)(1)(A)); Schwarzenegger v. Fred Martin Motor Co.,

 374 F.3d 797, 800 (9th Cir. 2004). Hawaii’s long-arm statute authorizes its courts

 to exercise personal jurisdiction “to the extent permitted” by the United States

 Constitution. See Cowan v. First Ins. Co., 608 P.2d 394, 399 (Haw. 1980) (citing

 Haw. Rev. Stat. § 634-35); accord In re Complaint of Damodar Bulk Carriers, Ltd.,

 903 F.2d 675, 679 (9th Cir. 1990). Therefore, the Court must decide whether

 exercising jurisdiction over Polisky “comports with the limits imposed by federal

 due process.” Daimler, 571 U.S. at 125.

       Due process “constrains a State’s authority to bind a nonresident defendant to

 a judgment of its courts.” Walden v. Fiore, 571 U.S. 277, 283 (2014). As relevant




                                          - 12 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 13 of 36                      PageID #:
                                   1107



 here,2 courts may exercise personal jurisdiction over an out-of-state defendant if the

 defendant has “certain minimum contacts with [the forum] such that the maintenance

 of the suit does not offend traditional notions of fair play and substantial justice.”

 Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011)

 (internal quotation marks omitted) (quoting Int’l Shoe Co. v. Washington, 326 U.S.

 310, 316 (1945)). Depending on the defendant’s affiliations with the forum, courts

 may exercise “two types of personal jurisdiction: ‘general’ (sometimes called ‘all-

 purpose’) jurisdiction and ‘specific’ (sometimes called ‘case-linked’) jurisdiction.”

 Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1779–80 (2017)

 (quoting Goodyear, 564 U. S. at 919).

        General jurisdiction over a defendant is appropriate only when the defendant’s

 affiliations with the forum state “are so ‘continuous and systematic’ as to render

 them essentially at home in the forum State.” Daimler, 571 U.S. at 127 (quoting

 Goodyear, 564 U. S. at 919). “A court with general jurisdiction may hear any claim

 against that defendant, even if all the incidents underlying the claim occurred in a

 different State,” Bristol-Myers, 137 S. Ct. at 1780, or the claim “aris[es] from

 dealings entirely distinct from” the defendant’s activities within the forum. Daimler,



 2
  DJI does not argue that service of process was effectuated while Polisky was physically present
 in Hawaii, Burnham v. Superior Court of Calif., 495 U.S. 604, 628 (1990) (plurality opinion);
 that Polisky waived or consented to personal jurisdiction, see InfoSpan, Inc. v. Emirates NBD
 Bank PJSC, 903 F.3d 896, 901 (9th Cir. 2018); or that Polisky is a Hawaii domiciliary who is
 merely physically absent at times, see, e.g., Milliken v. Meyer, 311 U.S. 457, 463–64 (1940).
                                              - 13 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 14 of 36              PageID #:
                                   1108



 571 U.S. at 127 (quoting Int’l Shoe, 326 U.S. at 318). By contrast, a court may

 exercise specific jurisdiction where a nonresident has only engaged in “some single

 or occasional acts” in the forum, Daimler, 571 U.S. at 137 (quoting Helicopteros

 Nacionales de Colombia, S. A. v. Hall, 466 U. S. 408, 414 n.8 (1984)), but “the suit

 must aris[e] out of or relat[e] to the defendant’s contacts with the forum.” Bristol-

 Myers, 137 S. Ct. at 1780 (citation and internal quotation marks omitted; emphasis

 in original).

        Here, DJI argues the facts alleged are sufficient to support both general and

 specific jurisdiction over Polisky. See Dkt. No. 21 at 7–8, 10. Only the latter is true.

        A.       General Personal Jurisdiction

        This Court lacks general personal jurisdiction over Polisky because his

 contacts with Hawaii are not so “continuous and systematic” that he is “essentially

 at home” in Hawaii.       Daimler, 571 U.S. at 127.       “The standard for general

 jurisdiction is high; contacts with a state must ‘approximate physical presence.’”

 Tuazon v. R.J. Reynolds Tobacco Co., 433 F.3d 1163, 1169 (9th Cir. 2006) (quoting

 Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)).

 “Longevity, continuity, volume, economic impact, physical presence, and

 integration into the state’s regulatory or economic markets are among the indicia of

 such a presence.” See id. at 1172; CollegeSource, 653 F.3d at 1074. “For an

 individual, the paradigm forum for the exercise of general jurisdiction is the

                                          - 14 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 15 of 36                    PageID #:
                                   1109



 individual’s domicile . . .” Bristol-Myers, 137 S. Ct. at 1780 (quoting Goodyear,

 564 U. S. at 924).

        DJI points to Polisky’s relationship with the members of the Oahu Group and

 three other retainer agreements that Polisky executed with Hawaii residents, dating

 back to 2012.3 From this evidence, DJI makes a cursory argument that these

 “documents illustrate additional grounds for general jurisdiction based on multiple

 contacts and Polisky’s rampant unauthorized practice of law in Hawaii.” Dkt. No.

 21 at 7–8.

        DJI has not cleared the “high” bar to establish general jurisdiction. It is

 undisputed that Polisky is domiciled in California, not Hawaii. Dkt. No. 1, ¶ 3; Dkt.

 No. 6-4, ¶¶ 1, 13; Dkt. No. 1-2, ¶ 2.4 Moreover, Polisky has no offices or staff in

 Hawaii, he is not licensed in the state, and he does not solicit business in the state.

 See, e.g., Bancroft, 223 F.3d at 1086. The mere fact that Polisky provided legal

 services to a handful of Hawaii clients dispersed over a span of several years does

 not begin to approach “substantial, continuous, and systematic contacts” so as to

 establish general jurisdiction. See CollegeSource, 653 F.3d at 1074–76 (no general

 jurisdiction despite misappropriating catalogs, marketing services, and serving three




 3
  See Dkt. No. 21-26 at 1, 8, 14.
 4
  Cf. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“A person’s domicile is
 her permanent home, where she resides with the intention to remain or to which she intends to
 return.”)
                                             - 15 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 16 of 36              PageID #:
                                   1110



 hundred registered users and two paid subscribers in the forum); Goodyear, 564 U.S.

 at 930 n.6 (“[E]ven regularly occurring sales of a product in a State do not justify

 the exercise of jurisdiction over a claim unrelated to those sales.”); see also Reich v.

 Lopez, 858 F.3d 55, 63 (2d Cir. 2017) (no general jurisdiction over natural person

 who had relationships with forum banks and law firms, owned an apartment in the

 forum, and “spent fewer than 5% of nights” in the forum during a 31-month period).

       Accordingly, DJI has not made a prima facie showing that Polisky is subject

 to general personal jurisdiction in Hawaii.

       B.     Specific Personal Jurisdiction

       Polisky is subject to the Court’s specific personal jurisdiction because the

 claims alleged arise out of Polisky’s contacts with Hawaii. For a court to exercise

 specific jurisdiction, “the defendant’s suit-related conduct must create a substantial

 connection with the forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014).

 “[P]hysical presence in the forum is not a prerequisite to jurisdiction,” but “physical

 entry into the State—either by the defendant in person or through an agent, goods,

 mail, or some other means—is certainly a relevant contact.” Id. at 285 (citations

 omitted). “The inquiry whether a forum State may assert specific jurisdiction over

 a nonresident defendant ‘focuses on the relationship among the defendant, the

 forum, and the litigation.’” Walden, 571 U.S. at 283–84 (quoting Keeton v. Hustler




                                          - 16 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 17 of 36            PageID #:
                                   1111



 Magazine, Inc., 465 U. S. 770, 775 (1984) (internal quotation marks omitted)). Two

 overarching principles drive this “defendant-focused” inquiry. Id. at 284.

       First, the relationship must arise out of contacts that the “defendant
       himself” creates with the forum State. Burger King Corp. v. Rudzewicz,
       471 U. S. 462, 475 (1985). . . . Put simply, however significant the
       plaintiff’s contacts with the forum may be, those contacts cannot be
       “decisive in determining whether the defendant’s due process rights are
       violated.” Rush v. Savchuk, 444 U. S. 320, 332 (1980).

       Second, [the] “minimum contacts” analysis looks to the defendant’s
       contacts with the forum State itself, not the defendant’s contacts with
       persons who reside there.

 Id. at 571 U.S. at 284–85. In other words, specific jurisdiction cannot obtain based

 upon “a defendant’s ‘random, fortuitous, or attenuated contacts’ or on the ‘unilateral

 activity’ of a plaintiff.” Walden, 571 U.S. at 286 (quoting Burger King, 471 U. S. at

 475). With these principles in mind, courts in this jurisdiction evaluate specific

 jurisdiction under a three-prong test:

       (1) The non-resident defendant must purposefully direct his activities
       or consummate some transaction with the forum or resident thereof; or
       perform some act by which he purposefully avails himself of the
       privilege of conducting activities in the forum, thereby invoking the
       benefits and protections of its laws;

       (2) the claim must be one which arises out of or relates to the
       defendant’s forum-related activities; and

       (3) the exercise of jurisdiction must comport with fair play and
       substantial justice, i.e. it must be reasonable.

 Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1142 (9th Cir. 2017) (quoting

 Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)). “The
                                          - 17 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 18 of 36              PageID #:
                                   1112



 plaintiff bears the burden of satisfying the first two prongs of the test.”

 Schwarzenegger, 374 F.3d at 802. If the plaintiff does so, “the burden then shifts to

 the defendant to ‘present a compelling case’ that the exercise of jurisdiction would

 not be reasonable.” Id. (quoting Burger King, 471 U.S. at 476–78). Analyzing each

 prong seriatim, Polisky is subject to specific personal jurisdiction in Hawaii.

              1.   Purposeful Availment or Purposeful Direction

       The first prong of the test for specific jurisdiction may be satisfied by showing

 that the defendant either (1) “purposefully availed” himself of the privilege of

 conducting activities in the forum; or (2) “purposefully directed” his activities at the

 forum.” See, e.g., Wash. Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 672

 (9th Cir. 2012). These two terms “are, in fact, two distinct concepts.” Id. (quoting

 Schwarzenegger, 374 F.3d at 802). “The exact form of [the] jurisdictional inquiry

 depends on the nature of the claim at issue.” Boon Global Ltd. v. United States Dist.

 Court (In re Boon Global, Ltd.), 923 F.3d 643, 651 (9th Cir. 2019) (quoting Picot v.

 Weston, 780 F.3d 1206, 1212 (9th Cir. 2015). “For claims sounding in contract, a

 purposeful availment test is used; for claims sounding in tort a purposeful direction

 test is used.” Id.; see, e.g., Freestream Aircraft (Berm.) Ltd. v. Aero Law Grp., 905

 F.3d 597, 605–06 (9th Cir. 2018) (discussing Ninth Circuit case law to “clarify” that

 the “purposeful direction” or “effects” test applies to intentional tortious conduct

 “that takes place outside the forum state and that has effects inside the forum state”).

                                          - 18 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 19 of 36                        PageID #:
                                   1113



 Because DJI asserts both contract and tort claims, both tests are at issue. Dkt. No.

 1-2 at ¶¶ 80–93. “If personal jurisdiction exists over one claim, but not others, the

 district court may exercise pendent personal jurisdiction over any remaining claims

 that arise out of the same ‘common nucleus of operative facts’ as the claim for which

 jurisdiction exists.” Picot, 780 F.3d at 1211 (quoting Action Embroidery Corp. v.

 Atl. Embroidery, Inc., 368 F.3d 1174, 1181 (9th Cir. 2004)). As set forth below,

 DJI’s allegations satisfy the “purposeful direction” test.

                       a.    Purposeful Availment for Contract Claims

        Polisky’s relationship with the Oahu Group does not amount to purposeful

 availment. In Counts 12 and 13, DJI asserts claims for breach of contract and breach

 of the implied covenant of good faith and fair dealing. See Dkt. 1-2, ¶¶ 57, 92–93.

 The absence of a written contract between DJI and Polisky is not dispositive.5 To

 the extent there is an implied attorney-client relationship or “purported oral

 contract,” see Picot, 780 F.3d at 1212, the question is simply whether Polisky

 “purposefully avail[ed] [himself] of the privilege of conducting activities within

 [Hawaii],” Schwarzenegger, 374 F.3d at 802 (quoting Hanson v. Denckla, 357 U.S.

 235, 253 (1958)), by virtue of that implied attorney-client relationship or “purported

 oral contract,” see Picot, 780 F.3d at 1212.


 5
  The only written attorney-client contract here is the retainer agreement that Polisky and Florin
 executed, Dkt. No. 6-5; Dkt. No. 6-4, ¶ 5, and DJI cannot overcome this fact by simply relying
 on allegations in the complaint. See Mavrix Photo, 647 F.3d at 1223.
                                               - 19 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 20 of 36              PageID #:
                                   1114



       “[T]he formation of a contract alone does not automatically establish

 minimum contacts in the plaintiff’s home forum.” Boschetto v. Hansing, 539 F.3d

 1011, 1017 (9th Cir. 2008) (citing Burger King, 471 U.S. at 478). Rather, a

 defendant must have engaged in “affirmative conduct which allows or promotes the

 transaction of business within the forum state.” Picot, 780 F.3d at 1212 (citation and

 internal quotation marks omitted). To that end, courts look to the parties’ “prior

 negotiations and contemplated future consequences, along with the terms of the

 contract and the parties’ actual course of dealing.” Picot, 780 F.3d at 1212 (quoting

 Burger King, 471 U.S. at 479).

       As relevant here, in Sher v. Johnson, 911 F.2d 1357 (9th Cir. 1990), the Ninth

 Circuit held that “[o]ut-of-state legal representation does not establish purposeful

 availment of the privilege of conducting activities in the forum state, where the law

 firm is solicited in its home state and takes no affirmative action to promote business

 within the forum state.” Id. at 1363. In Sher, the plaintiff was arrested in California

 on federal criminal charges brought in Florida. Id. at 1360. With the assistance of

 a California attorney, plaintiff contacted and retained trial counsel in Florida. Id. To

 secure future payment for the representation, plaintiff executed a deed of trust and a

 promissory note in favor of the Florida-based law “partnership, encumbering the

 [plaintiff’s] residence in Los Angeles.” Id. After the plaintiff was ultimately

 convicted, she filed a legal malpractice suit in California against her Florida

                                          - 20 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 21 of 36               PageID #:
                                   1115



 attorneys and their firm because one of the partners did not disclose that he was

 under federal investigation. Id. at 1360. The court reasoned that:

       As normal incidents of [the] representation the partnership accepted
       payment from a California bank, made phone calls and sent letters to
       California. These contacts, by themselves, do not establish purposeful
       availment; this is not the deliberate creation of a “substantial
       connection” with California, nor is it the promotion of business within
       California. For one thing, the business that the partnership promoted
       was legal representation in Florida, not California. Moreover, the
       partnership did not solicit [plaintiff]’s business in California; [plaintiff]
       came to the firm in Florida. There is no “substantial connection” with
       California because neither the partnership nor any of its partners
       undertook any affirmative action to promote business within California.

 Id. at 1362. The court, however, concluded that there was one “significant contact

 with California”—the deed of trust—which rendered the law firm, but not the firm’s

 individual attorneys, subject to personal jurisdiction in California. Id. at 1363–64,

 1367. The deed of trust was significant for two reasons. First, by executing “a deed

 of trust in favor of the partnership, encumbering the [plaintiff’s] California home,”

 the parties “‘contemplated [significant] future consequences’ in California . . .” Id.

 at 1363.   Second, “[t]he representation was contingent upon the execution of the

 deed of trust.” Id. at 1364. Thus, personal jurisdiction over the partnership was

 appropriate, but the same was not true for the individual partners because they were

 not “a beneficiary of the deed of trust; only the partnership was.” Id. at 1366.

       In contrast to Sher, here, Polisky does not hold a deed of trust for property in

 Hawaii or have any other comparable “significant contact” with Hawaii beyond the

                                          - 21 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 22 of 36               PageID #:
                                   1116



 “normal incidents” of a purported attorney-client relationship. And Polisky did not

 solicit or initiate the representation, and he performed all of his legal services from

 California.6 The contacts DJI alleges Polisky had with Hawaii (e.g., telephone calls,

 e-mails, and receipt of payments) fall in the category of “normal incidents of [the]

 representation.” Sher, 911 F.2d at 1362. “[U]se of the mails, telephone, or other

 international communications simply do not qualify as purposeful activity invoking

 the benefits and protection of the forum state.” Boon Global, 923 F.3d at 653

 (citation and internal quotation marks omitted). Moreover, nothing suggests the

 legal representation in question “envisioned continuing and wide-reaching contacts”

 in the forum State akin to the deed of trust in Sher. See Burger King, 471 U.S. at

 479–80 (20-year franchise agreement)). As such, Polisky’s contacts with Hawaii do

 not constitute purposeful availment.

           Notwithstanding, that is not the end of the jurisdictional inquiry. DJI alleges

 intentional, tortious conduct that was not present in Sher. As noted, the Ninth Circuit

 applies a “purposeful direction” or “effects” test for claims involving an “out-of-

 state tortfeasor.” See, e.g., Freestream Aircraft, 905 F.3d at 604–06; Pakootas v.

 Teck Cominco Metals, Ltd., 905 F.3d 565, 577 (9th Cir. 2018) (collecting cases).

 Polisky, however, argues that the jurisdictional inquiry in this case is limited to the

 purposeful availment test. See Dkt. No. 23 at 13. The Court is not persuaded.


 6
     See, e.g., Dkt. No. 21-3 at 2; Dkt. No. 21-1, ¶ 6; Dkt. No. 6-4, ¶ 4.
                                                    - 22 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 23 of 36                       PageID #:
                                   1117



 Polisky relies principally on Sher. Sher only engaged in a purposeful availment

 analysis because it concluded that, “[a]lthough some of [the plaintiff]’s claims

 sound[ed] in tort,” “all” of the plaintiff’s claims actually arose out of the plaintiff’s

 “contractual relationship with the defendants.” Sher, 911 F.2d at 1362. That is not

 the case here. The lion’s share of DJI’s claims are intentional torts based on fraud

 and forgery, conduct that falls well outside the bounds of any contractual

 relationship.7 These claims, therefore, must be analyzed under the “purposeful

 direction” or “effects” test, as set forth below.

        In sum, with respect to DJI’s claims sounding in contract, DJI has failed to

 show that Polisky purposefully availed himself of the privilege of conducting

 business in Hawaii. Accordingly, the Court need not address whether these claims

 arise out of Polisky’s forum-related activities or whether the exercise of jurisdiction

 would be reasonable. Picot, 780 F.3d at 1212 n.2.

                       b.    Purposeful Direction for Tort Claims

        As explained supra, “purposeful direction” is the proper analytical framework

 for DJI’s tort claims. See, e.g., Picot, 780 F.3d at 1212. For the reasons that follow,

 DJI has alleged tortious conduct sufficient to satisfy the “purposeful direction” test

 for purposes of establishing specific jurisdiction.


 7
  To be sure, Polisky cannot maintain that he “never represented any of the individual doctors” of
 the Oahu Group and “never entered into a contractual agreement” with DJI, Dkt. No. 6-4 ¶ 7,
 and, at the same time, insist that the claims alleged are contractual in nature.
                                               - 23 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 24 of 36                        PageID #:
                                   1118



        The “purposeful direction” or “effects” test derives from Calder v. Jones, 465

 U.S. 783 (1984).8 Wash. Shoe, 704 F.3d at 673. Under this three-part test, specific

 jurisdiction exists if the defendant: “(1) committed an intentional act, (2) expressly

 aimed at the forum state, (3) causing harm that the defendant knows is likely to be

 suffered in the forum state.” Brayton Purcell, 606 F.3d at 1128 (quoting Yahoo! Inc.

 v. La Ligue Contre Le Racisme, 433 F.3d 1199, 1206 (9th Cir. 2006) (en banc)). All

 three requirements are met here.

                               i.   Intentional Act

        In this context, defendants commit an “intentional act” when they “perform

 an actual, physical act in the real world, rather than an intent to accomplish a result

 or consequence of that act.”              Wash. Shoe, 704 F.3d at 673–74 (quoting

 Schwarzenegger, 374 F.3d at 806); Picot, 780 F.3d at 1214 (speaking with a person

 is an intentional act); Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069

 (9th Cir. 2017) (adding logos to a newsletter and sending it are intentional acts);

 Bancroft, 223 F.3d at 1088 (sending a letter is an intentional act).



 8
  In Calder, a California court had specific jurisdiction to hear a suit brought by a California
 plaintiff where a Florida-based publisher of a newspaper had printed an article allegedly
 defaming the complaining Californian, and the publisher had its largest circulation in California.
 465 U. S. at 785–86, 789–90. Although defendants argued they did not personally circulate the
 article themselves in California, the Supreme Court reasoned that defendants’ “intentional, and
 allegedly tortious, actions were expressly aimed at California,” and “based on the ‘effects’ of
 their Florida conduct in California,” they “must ‘reasonably anticipate being haled into [a
 California] court’” where their “intentional conduct in Florida [was] calculated to cause injury to
 [the plaintiff] in California.” Id. at 789–91 (citations omitted).
                                                - 24 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 25 of 36            PageID #:
                                   1119



       Here, Polisky committed several intentional acts when he allegedly (i)

 conspired with the four other Oahu Group members to fabricate a “counterfeit” LLC

 Agreement; (ii) added various terms to the August 9, 2015 draft LLC Agreement;

 (iii) affixed a signature page of Dr. John’s from another document; (iv) back-dated

 this “counterfeit” LLC Agreement; and (v) sent the “counterfeit” LLC Agreement to

 the four other members of the Oahu Group in Hawaii for use in their negotiations

 with Dr. John. See, e.g., Dkt. No. 21-2, ¶¶ 24–26, 45; Dkt. No. 21-15 at 1; Dkt. No.

 1-2, ¶¶ 41–47, 53, 70, 72, 75.

                           ii.    Express Aiming

       DJI’s allegations satisfy the second prong of the “effects” test, “express

 aiming,” in that Polisky’s tortious conduct was “expressly aimed at the forum.”

 Picot, 780 F.3d at 1214 (citation omitted). Following the Supreme Court’s decision

 reversing the Ninth Circuit in Walden v. Fiore, 571 U.S. 277 (2014), the fact that a

 defendant “engaged in wrongful conduct targeted at a plaintiff whom the defendant

 knows to be a resident of the forum state,” standing alone, is no longer sufficient to

 support the exercise of specific jurisdiction.     See, e.g., Axiom Foods, Inc. v.

 Acerchem Int’l, Inc., 874 F.3d 1064, 1069–70 (9th Cir. 2017) (quoting Wash. Shoe,

 704 F.3d at 675). Here, there is more.

       In Walden, a Georgia police officer working as a deputized DEA agent seized

 $97,000 in cash from two professional gamblers in a Georgia airport and later helped

                                          - 25 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 26 of 36            PageID #:
                                   1120



 draft an allegedly false affidavit to show probable cause for the seizure, which the

 officer then sent to a U.S. Attorney’s Office in Georgia. 571 U.S. at 279–81. The

 gamblers, residents of California and Nevada, filed suit against the Georgia officer

 in Nevada, alleging violations of their Fourth Amendment rights. Id. at 280–81. The

 Supreme Court held that the officer was not subject to personal jurisdiction in

 Nevada. Id. at 291. The officer’s conduct was not directed at Nevada, the Court

 reasoned, “simply because he allegedly directed his conduct at plaintiffs whom he

 knew had Nevada connections.” Id. at 289–90. The Court observed that the officer

 “never traveled to, conducted activities within, contacted anyone in, or sent anything

 or anyone to Nevada.” Id. at 288–89. The Court further concluded that the specific

 injury the gamblers allegedly experienced in Nevada was insufficient to create

 jurisdiction there.   Id. at 289–90.      In reaching that conclusion, the Court

 distinguished Calder on the grounds that the gamblers’ lack of access to their seized

 funds “is not the sort of effect that is tethered to Nevada in any meaningful way”

 because they “would have experienced this same lack of access in California,

 Mississippi, or wherever else they might have traveled and found themselves

 wanting more money than they had.” Id. at 291.

       Here, unlike in Walden, DJI is not “the only link between [Polisky] and the

 forum.” 571 U.S. at 285, 291. Rather, everything about Polisky’s alleged conduct

 was aimed directly at Hawaii itself, not merely a resident of Hawaii. In particular,

                                         - 26 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 27 of 36            PageID #:
                                   1121



 Polisky conspired with Hawaii residents to fabricate the counterfeit LLC Agreement;

 Polisky himself was the one who requested that the other Hawaii members send him

 the “signature pages” and the block schedule from Hawaii that Polisky allegedly

 added to the August 9, 2015 draft LLC Agreement;9 Polisky sent the counterfeit LLC

 Agreement to his co-conspirators in Hawaii;10 the counterfeit LLC Agreement

 established a Hawaii LLC that would operate solely in Hawaii; all of the members

 of the LLC were, at the time, residents and citizens of Hawaii; by virtue of Polisky’s

 tortious conduct, Polisky tied DJI (a Hawaii corporation) to a Hawaii LLC, thereby

 causing DJI to incur obligations in Hawaii, such as operating expenses and lease

 payments for property in Hawaii; and Polisky’s tortious conduct was calculated to

 facilitate the means for the four other members of the Oahu Group to file the State

 Lawsuit against DJI in Hawaii if Dr. John (as DJI’s president) did not “work

 cooperatively” and continue paying for the Oahu Group’s expenses or find a

 replacement to do so.11 The place where Polisky compiled and fabricated the LLC

 Agreement (California) is the only aspect of this case that does not involve Hawaii.

 Put simply, “[Hawaii] is the focal point both of the [counterfeit LLC Agreement]

 and of the harm suffered.” See Walden, 571 U.S. at 287 (quoting Calder, 465 U.S.

 at 789).


 9
  See Dkt. No. 21-20 at 96–97; Dkt. No. 21-24 at 1.
 10
    Dkt. No. 21-15 at 1.
 11
    Dkt. No. 21-24 at 1.
                                              - 27 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 28 of 36            PageID #:
                                   1122



         In sum, Polisky’s intentional tortious conduct was “expressly aimed” at

 Hawaii in such a way that it “connects him to the forum in a meaningful way.”

 Walden, 571 U.S. at 290.

                            iii.   Foreseeable Harm

         The third element of the “purposeful direction” test is satisfied because

 Polisky’s alleged fabrication of the counterfeit LLC Agreement inflicted harm that

 Polisky knew was “likely to be suffered in the forum state.” Yahoo!, 433 F.3d at

 1206.     “This element is satisfied when [a] defendant’s intentional act has

 ‘foreseeable effects’ in the forum.” Brayton Purcell, 606 F.3d at 1131 (quoting

 Bancroft, 223 F.3d at 1087). As relevant here, the Ninth Circuit has “repeatedly held

 that a corporation incurs economic loss, for jurisdictional purposes, in the forum of

 its principal place of business.” CollegeSource, 653 F.3d at 1079 (collecting cases);

 Dole Food Co. v. Watts, 303 F.3d 1104, 1113–14 (9th Cir. 2002) (involving

 corporate plaintiff’s claims for fraud and deceit, conspiracy, constructive fraud,

 breach of fiduciary duty, and conversion).

         Here, at all relevant times, DJI’s principal place of business was Hawaii. See

 Dkt. No. 1-2, ¶ 1; Dkt. No. 21-2, ¶ 2. As a result of Polisky allegedly affixing Dr.

 John’s signature to the counterfeit LLC Agreement without his consent, DJI became

 contractually obligated to the Oahu Group in Hawaii, and the other members used

 the forged instrument to file suit against DJI in Hawaii. This harm was not only

                                          - 28 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 29 of 36               PageID #:
                                   1123



 foreseeable, it was contemplated and deliberately carried out. To the extent DJI may

 have also suffered harm elsewhere, “the ‘brunt’ of the harm need not be suffered in

 the forum state. If a jurisdictionally sufficient amount of harm is suffered in the

 forum state, it does not matter that even more harm might have been suffered in

 another state.” Yahoo!, 433 F.3d at 1207. Therefore, the Court concludes DJI’s

 allegations are sufficient to satisfy the third prong of the “purposeful direction” test.

              2.     Claims Arising out of, or Related to, Forum Activities

       Under the second prong of the specific jurisdiction test, a “but for” test

 applies, meaning “a lawsuit arises out of a defendant’s contacts with the forum state

 if a direct nexus exists between those contacts and the cause of action.” Learjet, Inc.

 v. Oneok, Inc. (In re W. States Wholesale Natural Gas Antitrust Litig.), 715 F.3d

 716, 742 (9th Cir. 2013) (citations and internal quotation marks omitted). Contrary

 to Polisky’s protestations, this requirement is unquestionably met here. “But for”

 the counterfeit LLC Agreement Polisky fabricated for the other members of the

 Oahu Group and sent to the forum state for use in the forum state, the tort claims DJI

 alleges would not exist. See Myers v. Bennett Law Offices, 238 F.3d 1068, 1075 (9th

 Cir. 2001) (holding that plaintiffs would not have suffered harm but for law firm’s

 paralegal inquiring into their credit reports).




                                           - 29 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 30 of 36              PageID #:
                                   1124



              3.     Reasonableness

       Because DJI has alleged sufficient facts to support the exercise of specific

 personal jurisdiction, the question becomes whether Polisky has satisfied his burden

 of presenting a “compelling case that the presence of some other considerations

 would render jurisdiction [in Hawaii] unreasonable” so as to violate due process.

 Freestream Aircraft, 905 F.3d at 607 (citation omitted) (quoting Burger King, 471

 U.S. at 477); Sher, 911 F.2d at 1365. In evaluating reasonableness, seven factors

 must be balanced: (1) the extent of Polisky’s purposeful interjection into the forum

 state’s affairs; (2) the burden on Polisky of defending in the forum; (3) the extent of

 conflict with the sovereignty of Polisky’s state; (4) the forum state’s interest in

 adjudicating the dispute; (5) the most efficient judicial resolution of the controversy;

 (6) the importance of the forum to DJI’s interest in convenient and effective relief;

 and (7) the existence of an alternative forum. Freestream Aircraft, 905 F.3d at 607.

 Polisky addresses all but the third and fourth factors, Dkt. No. 6-1 at 18–21,

 ultimately evidencing his inability to carry his burden.

       The first factor weighs in favor of DJI because actions that satisfy the

 “purposeful direction” test also constitute “purposeful injection.”          See, e.g.,

 CollegeSource, 653 F.3d at 1080; Myers, 238 F.3d at 1075.

       The second factor is at least neutral because “with the advances in

 transportation and telecommunications and the increasing interstate practice of law,

                                          - 30 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 31 of 36             PageID #:
                                   1125



 any burden [of litigation in a forum other than one’s residence] is substantially less

 than in days past.” CollegeSource, 653 F.3d at 1080 (quoting Menken v. Emm, 503

 F.3d 1050, 1060 (9th Cir. 2007)). Polisky resides in California and has counsel

 resident in Hawaii. The burden of defending himself here is nominal.

       The third factor favors DJI because this case merely involves a citizen from a

 sister state, not a foreign national, see Harris Rutsky & Co. Ins. Servs. v. Bell &

 Clements Ltd., 328 F.3d 1122, 1133 (9th Cir. 2003), and any potential conflict

 between the laws of Hawaii and California regarding the conduct of an attorney is

 of no concern in this case, see Freestream Aircraft, 905 F.3d at 608.

       The fourth factor weighs in favor of DJI. Hawaii has a strong interest in

 adjudicating fraud, and other torts, against its residents and incorporated businesses,

 particularly where its state courts have been used to perpetuate such fraud. See id.;

 Harris Rutsky, 328 F.3d at 1133; Dole, 303 F.3d at 1116.

       The fifth factor weighs in favor of DJI because most of “the witnesses and the

 evidence are likely to be located” in Hawaii. Freestream Aircraft, 905 F.3d at 609

 (citations and internal quotation marks omitted).

       The sixth factor (the convenience and effectiveness of relief) favors DJI or is,

 at the very least, neutral in light of the fact that DJI is a Hawaii corporation.

 Although Dr. John himself now resides in Missouri, “plaintiff's convenience is not




                                          - 31 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 32 of 36            PageID #:
                                   1126



 of paramount importance.” Dole, 303 F.3d at 1116; Freestream Aircraft, 905 F.3d

 at 609.

         With respect to the seventh factor, DJI bears the burden of proving “the

 unavailability of an alternative forum,” Freestream Aircraft, 905 F.3d at 609, but

 has not offered any argument on the issue. Dkt. No. 21 at 20. “The mere existence

 of an alternative forum, however, cannot possibly satisfy [Polisky]’s burden to

 present a compelling case that jurisdiction is unreasonable.” Myers, 238 F.3d at

 1075.

         The Burger King factors, on balance, militate in DJI’s favor, or, at best, the

 balance is “a wash.” Freestream Aircraft, 905 F.3d at 609 (citation omitted).

 Therefore, Polisky has failed to make a compelling case that exercising personal

 jurisdiction over him would be so unreasonable as to violate due process.

         In short, DJI has alleged sufficient facts to support the exercise of specific

 personal jurisdiction over the intentional tort claims alleged against Polisky because

 Polisky “purposefully directed” his tortious conduct at the forum state of Hawaii.

 The Court exercises its pendent personal jurisdiction over all of DJI’s other claims

 against Polisky, including those sounding in contract, because the claims arise out

 of the same “common nucleus of operative facts” as DJI’s intentional tort claims.

 Picot, 780 F.3d at 1211 (quoting Action Embroidery, 368 F.3d at 1181). Moreover,

 it cannot be said that the maintenance of this suit would “offend traditional notions

                                          - 32 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 33 of 36              PageID #:
                                   1127



 of fair play and substantial justice.” Goodyear, 564 U.S. at 923 (quoting Int’l Shoe,

 326 U.S. at 316). On the contrary, there would be no fair play and no substantial

 justice if it were otherwise. When a nonresident attorney engages in deliberate,

 fraudulent and tortious conduct calculated to cause harm to a plaintiff in the forum

 state, that attorney cannot claim foul-play when he is haled into a court within the

 forum state. Because Polisky is alleged to have engaged in such conduct, and

 because the Court must resolve any factual disputes in DJI’s favor, Polisky is subject

 to the Court’s specific personal jurisdiction.

 II.   Transfer of Venue Under 28 U.S.C. § 1404(a)

       Having concluded that Polisky is subject to the Court’s specific jurisdiction,

 Polisky’s only other argument is that venue is improper under 28 U.S.C. Section

 1391(b)(2), and therefore, the case should be transferred to the Central District of

 California pursuant to 28 U.S.C. § 1404(a). Dkt. No. 6-1 at 21–23. Neither

 contention has merit.

       Under 28 U.S.C. Section 1391(b)(2), venue is proper in a judicial district if “a

 substantial part of the events or omissions giving rise to the claim occurred” in that

 district. In a tort action, “the locus of the injury” is a relevant factor. Myers, 238

 F.3d at 1076. In Myers, venue was proper because “at least one of the ‘harms’

 suffered by Plaintiffs . . . was felt in [the forum state].” Id. As explained above, the

 alleged harm here occurred in Hawaii by virtue of Polisky allegedly fabricating an

                                          - 33 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 34 of 36              PageID #:
                                   1128



 LLC Agreement that made DJI (a Hawaii corporation) a member of a Hawaii LLC,

 thereby imposing on DJI obligations in Hawaii and facilitating a lawsuit in Hawaii

 for breach of those obligations. Accordingly, venue is proper.

       Even where venue is proper, “[f]or the convenience of parties and witnesses,

 in the interest of justice,” a district court has discretion to transfer a case “to any

 other district or division where it might have been brought.” 28 U.S.C. § 1404(a);

 Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). That determination is

 made based upon “an individualized, case-by-case consideration of convenience and

 fairness.” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2001)

 (quoting Stewart, 487 U.S. at 29). Relevant factors include:

       (1) the location where the relevant agreements were negotiated and
       executed, (2) the state that is most familiar with the governing law, (3)
       the plaintiff’s choice of forum, (4) the respective parties’ contacts with
       the forum, (5) the contacts relating to the plaintiff’s cause of action in
       the chosen forum, (6) the differences in the costs of litigation in the two
       forums, (7) the availability of compulsory process to compel attendance
       of unwilling non-party witnesses, and (8) the ease of access to sources
       of proof.

 Id. at 498–99. In addition, the existence of “a forum selection clause is a ‘significant

 factor’” and “the relevant public policy of the forum state, if any, is at least as

 significant a factor in the § 1404(a) balancing.” Id. at 499 (citations omitted).

       Here, Polisky has failed to meet his burden of showing that the Central District

 of California is a more appropriate forum. Id.; see also Gutierrez v. Advanced Med.

 Optics, Inc., 640 F.3d 1025, 1029 (9th Cir. 2011). Factors three, four, five, and eight
                                          - 34 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 35 of 36                    PageID #:
                                   1129



 weigh in favor of DJI for the same reasons explained above with respect to the

 “reasonableness” of exercising personal jurisdiction. Although, as Polisky notes, his

 retainer agreement contains a forum selection clause requiring arbitration in

 California, Dkt. No. 23 at 13; Dkt. No. 6-5 at 4, DJI is not a signatory to that retainer

 agreement, and Polisky has consistently maintained that he “did not represent

 Plaintiff” and “his contractual agreement was with Florin, alone.” Dkt. No. 6-1 at

 23. Moreover, in light of the fact that all of the relevant witnesses (other than the

 parties) are residents of Hawaii, there will be inherent difficulties compelling these

 witnesses to testify elsewhere and certainly at greater cost.12 See Ventress v. Japan

 Airlines, 486 F.3d 1111, 1119 (9th Cir. 2007) (transferring case from California to

 Hawaii where the “most potential witnesses resided in Hawaii and Japan”). Further,

 “[Hawaii] has an interest in protecting its citizens against legal malpractice,” as well

 as fraud, “regardless of where the malpractice occurs.” See Sher, 911 F.2d at 1364.

        Therefore, considerations of “convenience and fairness” dictate that Hawaii

 is an appropriate forum to resolve this dispute.




 12
   Under Fed.R.Civ.P. 45(c)(1), a person may only be commanded to attend a trial, hearing, or
 deposition within 100 miles of where the person resides or anywhere within the same state where
 the person resides or is employed.
                                             - 35 -
Case 1:20-cv-00049-DKW-RT Document 28 Filed 05/14/20 Page 36 of 36       PageID #:
                                   1130



                                 CONCLUSION

       For the reasons set forth herein, Defendant’s motion to dismiss for lack of

 personal jurisdiction and improper venue, Dkt. No. 6, is DENIED.

       IT IS SO ORDERED.

       DATED: May 14, 2020 at Honolulu, Hawai‘i.




David John, M.D., Inc. v. Robert A. Polisky; Civil No. 20-00049-DKW-RT;
ORDER DENYING DEFENDANT’S MOTION TO DISMISS FOR LACK OF
PERSONAL JURISDICTION AND IMPROPER VENUE




                                       - 36 -
